Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al. (hereinafter "Shuey") (USPAP. 2014/0327449) and Rodgers et al. (hereinafter "Rodgers") (USPAP. 20130044395) and further in view of Restrepo et al. (hereinafter "Restrepo") (USPAP. 20050203672).
Regarding claims 1 and 11, Shuey discloses an electrical meter comprising: a housing including a socket interface operable to connect to a facility (detecting the occurrence of an arc condition in an electricity meter/socket installation conducted by a transceiver of an electricity meter (Par. 13); meter 300 comprises a processor to perform various functions within the meter such as determining energy consumption and operating other components with the meter. Meter 300 includes a transceiver 350 which may be used by the processor to transmit and receive information to/ from a meter network - please see Par. 18);
 a sensor configured to sense a characteristic of the electrical meter; and a controller having an electronic processor and a memory, the electronic processor configured to: receive, from the sensor, a signal indicative of the electrical characteristic (other meter measurements with RF sensing, maybe employed to detect an arc condition, including, for example, current magnitude, voltage magnitude, and/or temperature information-Please see Par. 13. Further, meter 300 may further comprise a current sensor 330 and a source side voltage sensor 340 that may provide current and voltage signals to the processor, for arcing to develop which can result in a hot socket and a fire…methods for a meter to detect the occurrence of an arc condition in the socket by analyzing the RF noise on the channels of the communication spectrum used by the meter to communicate within its metering system-please see Abstract), 
determine, based on the signal, presence of a hot socket, output an alert when the determination of the presence of the hot socket is not a false positive (the arc detection may be detected rapidly upon occurrence and an early warning signal may be generated to the utility-Please see Par. 27. Shuey discloses a continually increasing meter temperature coupled with increased RF broadband noise and/or increased harmonic noise could be predictive of an arc condition. Shuey further discloses an increase in harmonic content of the input AC voltage and/or current waveforms alone or coupled with an increase in broadband RF noise could be used to trigger an arc condition alert -Please see Par. 30).
However, Shuey does not explicitly disclose "determine, based on the signal, if the determination of the presence of the hot socket is a false positive, wherein the false positive is based on at least one selected from a group consisting of an in-rush condition and a steady-state condition". Rodgers teaches "the controller is further configured to determine, based on the signal, if the determination of the presence of the hot socket is a false positive" (Rodgers discloses an arc detection -Abstract. Rodgers discloses at Par. 5 avoiding tripping on "false positive" and more accurately distinguishes between true arc fault events and events that otherwise may share certain characteristics of an arc fault such as generating a sudden flash of light but which in fact are not arc fault events. A controller-based detection system is configured to adaptively learn to distinguish between detected light that is indicative of an arc fault event and detected light that is not related to an arc fault event). however, the false positive or the arc fault is not explicitly "based on at least one selected from a group consisting of an in-rush condition or a steady state condition and a steady-state condition". 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Shuey's invention using Rodgers' invention to arrive at the claimed invention as specified in claims 10 and 20 to provide a flexible and adaptive approach to identify and mitigate arc fault events in an electrical power system while adaptively ignoring "benign" or non-arc fault events that would otherwise be mistake for an arc fault (Rodgers: Par. 5). 
However, the false positive or the arc fault in Rodger's is not explicitly "based on at least one selected from a group consisting of an in-rush condition or a steady state condition and a steady-state condition".  Both Shuey and Rodgers do not explicitly disclose that "the false positive is based on at least one selected from a group consisting of an in-rush condition and a steady-state condition". 
Restrepo teaches "the false positive is based on at least one selected from a group consisting of an in-rush condition and a steady-state condition" (Restrepo teaches at Paragraphs 97-100 that multiple arcing events can adequately discriminate arcing and/or non-arcing conditions. The accumulation of the separate events' significance scores can be used to determine if hazardous arcing conditions exist that suggest, urge, and/or require circuit interruption. Additionally, multi-event analysis algorithms can be utilized to further discriminate arcing and non-arcing condition. Further, Restrepo shows in FIG. 2 a plot showing an exemplary Amplitude-Duration relationship for both arcing and non-arcing conditions. In a first zone, which can be characterized by relatively short duration events, the events can be recognized, discriminated and/or treated as likely representing high frequency noise. In a second, intermediate arc detection zone, those events having at least a predetermined minimum current amplitude can be recognized and/or as likely representing either an arc fault condition or in-rush condition and that certain related events, such as those related to a high frequency condition, an in-rush condition, and/or a low-frequency condition, can be treated as a non-arcing condition).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Shuey and Rodger's inventions to include Restrepo's invention to arrive at the claimed invention as specified amended claims 1 and 11 to determine if hazardous arcing conditions exists that suggest, urge, and/or require interruption and also can further discriminate arcing and non-arcing conditions (Restrepo: Par. 98).
Regarding claims 2 and 12, Shuey, Rodger, and Restrepo disclose everything as applied above (please see claims 1 and 11). In addition, Shuey discloses wherein the sensed characteristic is at least one selected from a group consisting of an electrical characteristic, a radio-frequency, an ozone characteristic, and an acoustic characteristic (Pars 13 and 20: other meter measurements, alone or in combination with RF sensing, may be employed to detect an arc condition, including, for example, current magnitude, voltage magnitude, and/or temperature information).
Regarding claims 3 and 13, Shuey, Rodger, and Restrepo disclose everything as applied above (please see claims 1 and 11). In addition, Shuey discloses wherein the electrical characteristic is at least one selected from a group consisting of a voltage, a current, and a temperature (Pars. 13 and 20: other meter measurements, alone or in combination with RF sensing, may be employed to detect an arc condition, including, for example, current magnitude, voltage magnitude, and/or temperature information. Meter 300 may further comprise a current sensor 330 and a source-side voltage sensor 340 that may provide current and voltage signals to the processor).
Regarding claims 4 and 14, Shuey, Rodger, and Restrepo disclose everything as applied above (please see claims 1 and 11). In addition, Shuey discloses wherein the radio-frequency is a radio-frequency noise (Pars. 7 and 24).
Regarding claims 5 and 15, Shuey, Rodger, and Restrepo disclose everything as applied above (please see claims 1 and 11). In addition, Shuey discloses wherein the controller is further configured to determine, based on the signal, presence of an arcing condition (Pars. 7 and 21-23).
Regarding claims 8 and 18, Shuey discloses wherein the alert is received by a server (Pars. 16 and 30).
Regarding claims 9 and 19, Shuey, Rodger, and Restrepo disclose everything as applied above (please see claims 1 and 11). In addition, Shuey discloses wherein the server is configured to receive a second alert from a second electrical meter located at a second facility (Pars. 16, 27, 30, and 34: data collection server may communicate with collectors 116 via a network. Meter 300 includes a transceiver 350 which may be used by the processor to transmit and receive information to/from a meter network, such as the meter network illustrated in Fig. 1. The arc condition may be detected and an early warning signal may be generated to the utility. An increase in broadband RF noise could be use to trigger an arc condition alert. Above temperature base alerting mechanism improves on simple temperature-based methods that do no account for differences in ambient temperature or other loads that affect the internal meter air temperature. A collector 116 and meters 114 with which it communicates define a subnet/LAN 120 of system 110. Meters 114 and collectors 116 may be referred to as "nodes" in the subnet 120. In each subnet/LAN 120, each meter, first and second meters, transmits data related to consumption of the commodity being metered as the meter's location. The collector 116 receives the data transmitted by each meter 114, effectively "collecting" it, and then periodically transmit the data from all the meters in the subnet/LAN 120 to a data collection server).
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey, Rodgers, and Restrepo, further in view of Haun et al. (hereinafter "Haun")(USPN. 6621669).
Regarding claims 6 and 16, Shuey, Rodgers, Restrepo disclose everything as applied above. However, Shuey does not explicitly disclose "the controller is further configured to determine, based on the signal, presence of a series arcing condition". 
Haun teaches wherein the controller is further configured to determined, based on the signal, presence of a series arcing condition (Haun teaches arc fault detection (Abstract). Haun teaches a controller processes the sensor signal and the output signal in a predetermined fashion to determine whether an arcing fault is present. Arcing faults occurring as well as in the intervening wiring and in any electrical devices or wiring are detected by the arcing fault detection system. In addition, the arcing fault detection system 10 detects both series and parallel arcing. Please see col. 3, lines 36-46).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify the invention in Shuey, Rodgers, and Restrepo using Haun's teaching to arrive at the claimed invention as specified in claims 6 and 16 to provide an arc fault detection system which reliably detects arc fault conditions which may be ignored by conventional circuit interrupters (Haun: col. 1, line 67-col. 2, line 2).
Regarding claims 7 and 17, Shuey, Rodgers, and Restrepo disclose everything as applied above. However, Shuey does not explicitly disclose that the controller is further configured to determine, based on the signal, presence of a parallel arcing condition. 
Haun teaches "the controller is further configured to determine, based on the signal, presence of a parallel arcing condition" (Haun teaches arc fault detection (Abstract). Haun teaches a controller processes the sensor signal and the output signal in a predetermined fashion to determine whether an arcing fault is present. Arcing faults occurring as well as in the intervening wiring and in any electrical devices or wiring are detected by the arcing fault detection system. In addition, the arcing fault detection system 10 detects both series and parallel arcing. Please see col. 3, lines 36-46).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify the invention in Shuey, Rodgeres, and Restrepo using Haun's teaching to arrive at the claimed invention as specified in claims 7 and 17 to provide an arc fault detection system which reliably detects arc fault conditions which may be ignored by conventional circuit interrupters (Haun: col. 1, line 67-col. 2, line 2).

Response to Arguments
Applicant’s amendment to claims 1 and 11, filed on 09/14/2022, which include a newly addition limitation "wherein the false positive is based on at least one selected from a group consisting of an in-rush condition and a steady-state condition" have been fully considered and is sufficient to overcome previous rejection of claims 1 and 11. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Restrepo. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 7, 2022